EXECUTIVE EMPLOYMENT AGREEMENT The Executive Employment Agreement (the "Agreement") is effective as of August 14, 2009 (the Effective Date") and is between Gen2Media Corp, a Nevada Corp. (the "Company") and Micheal Morgan (the "Employee"). RECITALS: WHEREAS, the Company desires that the Employee become the Chief Operating Officer and Chief Technology Officer of the Company. WHEREAS, the Employee desires to accept such role under the terms hereof. NOW, THEREFORE, in consideration of the promises and mutual agreements herein set forth, the parties hereby agree as follows: 1. Term of Employment. The period of employment of Employee by the Company under the Agreement (the Employment Period) shall be deemed to have commenced on the Effective Date and shall terminate in accordance with Section 6, however, if not terminated sooner, shall continue until August 13, 2012. 2. Duties. (a) During his employment by the Company, the Employee shall perform such duties as are customary and typical by an officer of a publicly traded company, and shall discharge such duties in a professional and diligent manner at all times, to the best of his abilities. Employee's employment shall also be subject to the policies maintained and established by the Company, if any, as the same may be amended from time to time. Unless otherwise agreed by the Company and Employee, Employee's principal place of business with the Company shall be in Central Florida. Employee acknowledges and agrees that Employee owes a fiduciary duty of loyalty, fidelity and allegiance to act at all times in the best interests of the Company and to do no act that would injure the business, interests, or reputation of the Company or any of its Affiliates. In keeping with these duties, Employee shall make full disclosure to the Board of Directors of all business opportunities pertaining to the business of the Company or its Affiliates and should not appropriate for Employee's own benefit business opportunities that fall within the scope of the businesses conducted by the Company and its Affiliates. 3. Compensation. (a) Salary. The Company shall pay to Employee a base salary of $90,000 for year one, $100,000 for year two and $115,000 for year three, plus applicable bonuses and stock options as are awarded by the Board of Directors from time to time based on performance. As a guaranteed bonus, Employee will receive 3% of all net income of the company as reported on it's 10-Q for each quarter during his term, which may be paid in either cash or stock at the election of employee (using the last closing price of the shares on day the 10-Q is filed). However, all salary hereunder shall be capped at $150,000 per year. Page 1 of 10 (b)Health Insurance. As additional compensation for the Employee, the Company shall provide or maintain the medical and health insurance benefits on the same terms and conditions as are made available to all employees of the Company generally. (c)Stock Options. The Company hereby grants to Employee the option to purchase 3,000,000 shares of common stock of Gen2, with 1 million being vested immediately and exercisable at the price of 1 cent per share, 500,000 at 25 cents per share, 500,000 at 50 cents per share and 1,000,000 shares at 75 cents per share. The 1,500,000 that are not vested immediately shall vest over the life of this Agreement, pro-rata to each quarter served. The stock options shall be exercisable at any time within 3 years of vesting. Employee shall have full voting privileges for all vested options as if he had taken ownership of the shares. 4. Vacation. Employee shall be entitled to paid vacation per year in accordance with the Company's standard Paid Time Off policies during each year of his employment under the Agreement. 5. Reimbursement For Expenses. The Company shall reimburse the Employee within 30 days of the submission of appropriate documentation, and in no event later than the last day of the calendar year following the year in which an expense was incurred, for all reasonable and approved travel and entertainment expenses and other disbursements incurred by him for or on behalf of the Company in the course and scope of his employment under the Agreement. 6. Termination of Agreement. (a)Death. The Agreement shall automatically terminate upon the death of Employee. (b)Disability. If, as a result of Employee's incapacity due to physical or mental illness, Employee shall have been substantially unable, either with or without reasonable accommodation, to perform his duties hereunder for an entire period of six (6) consecutive months, and within thirty (30) days after written Notice of Termination is given after such six (6) month period, Employee shall not have returned to the substantial performance of his duties on a full-time basis, the Company shall have the right to terminate Employee's employment hereunder for Disability, and such termination in and of itself shall not be, nor shall it be deemed to be, a breach of the Agreement. Any dispute between the Employee and the Company regarding whether Employee has a Disability shall be determined in writing by a qualified independent physician mutually acceptable to the Employee and the Company. If the Employee and the Company cannot agree as to a qualified independent physician, each shall appoint a physician and those two physicians shall select a third who shall make such determination in writing.
